Title: From George Washington to John Armstrong, 24 August 1769
From: Washington, George
To: Armstrong, John



Dear Sir
Frederick Springs August 24th 1769.

With particular pleasure I acknowledge the receipt of your favour by Mr Fulton—it affords me a fresh Instance of your

friendly regard, for which I shall always retain a lively remembrance—The Letters you speak of as wrote to me by way of Winchester &ca never came to hand; from Captn Crawford it was, that I receivd the Acct of your obliging Letter to Mr Tilghman, and of the good effect it was like to produce; tho’ for a certainty, I have not yet heard, whether the Land I applied for, has escapd the danger of a Lottery Scheme, but have reasons to hope, it possibly might.
The report of three Indians being killd on the South Branch of Potomack is strictly true, but the manner in which it happen’d, is variously related, and none of them favourable to the authors of the Mischeif—It seems this Murder (for it deserves no other name) was committed on slight provocation, upon three Indians of the Mingo Tribe; who had been to War, & as it is imagind, had also been defeated (that is the party to which they belonged) and being dispersed, took their rout through the Inhabitants for greater security when they met with the Fate I have just now mentioned—It is lucky however that there were no more than three in as much as none escapd to carry the Intelligence; and we, in consequence, may represent it in as favourable a light, as the thing will admit of, having the knowledge of it confined to our selves.
Endeavours will be used to bring the perpetrators of this Act of Villainy to Justice, but what success may attend the attempt, I will not under take to say, however certain it is, that practices of this kind ought to be suppressd by every possible means to prevent the evils that otherwise must follow—The further Acct of the Militia going out is nothing more, I believe, than a vague & Idle story; as it also is of the Redstone People threatning revenge; by what I can learn (and I have seen two or three from that settlement) they wish for nothing more than Peace & quietness, and are now, so well assured of the false alarm they too easily gave into, that most of them are carrying out their Families again.
The causes which you have Suggested for the dissatisfaction of the Indians, & their rude behaviour on several occasions, I have before heard assigned; but hope they will not suffer their discontent to lead them into Acts of open Hostility, when I consider that they have not the French to aid and abet them as formerly, and that they are in a manner dependant on us.

Mrs Fairfax receivd so little benefit from Springs the last time she was here, that she hath entirely renouncd them—The Colo., to whom I have presented your Compliments desires his may be offered in return, & when I see Doctr Mercer I shall inform him that he is still in your remembrance—with very great regard I remain Dr Sir, Yr Most Obedt Affecte Servt

G. Washington.

